DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 5 April 2022.  Claims 10-15 have been amended.  Claims 1-9 have been cancelled.  Claim 16-18 have been newly added.  Claims 10-18 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Remarks pg. 6, filed 5 April 2022 with respect to objected claims 10 and 14 have been fully considered and are persuasive in light of the claim amendments 5 April 2022.  The objections of 10 and 14 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 6-7, filed 5 April 2022 with respect to rejected claims 10-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments 5 April 2022.  The rejections of 10-15 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 7-8, filed 5 April 2022 with respect to rejected claims 10-13 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claim amendments 5 April 2022.  The rejections of 10-13 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 8-9, filed 5 April 2022 with respect to rejected claims 10-15 under 35 U.S.C. 103 have been fully considered are persuasive in light of the claim amendments filed on 5 April 2022.  A new ground(s) of rejection is made in view of U.S. Patent Publication No. 2016/0299488 A1 (Ogawa) in view of U.S. Patent Publication No. 2014/0215056 A1 (Malakhova) in view of U.S. Patent Publication No. 2001/0000805 A1 (Kadono) , U.S. Patent Publication No. 2013/0169208 A1 (Tezuka) and U.S. Patent Publication No. 2003/0114945 A1 (Hirano) in light of the claim amendments.

With respect to the Applicant’s argument, “Thus, Applicant respectfully contends that the structure shown in FIG. 12 of Ogawa is not a hierarchal structure constituted by working steps that includes at least a machined shape and a machining method.”  The Examiner agrees.  

The Examiner further emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “… the hierarchical structure being constituted by working steps and the working steps include a machined shape and a machining method … ” was newly presented in the Amendment After Non-Final received on 5 April 2022 by the Office, and has been addressed as set forth in the Office Action below.

Claims 12-18 stand objected to and claims 10-18 stand rejected under 35 U.S.C. 112(a) and 35 U.S.C 103.

Claim Objections
Claims 12-18 are objected to because of the following informalities: 
Claim 10, lines 4-5 recites “a machine tool”; and claim 12, line 5 recites “a tool”.  The claims use two different terms for the same limitation.  To avoid ambiguity in the claims a single term should be used for each claim limitation.  Suggested claim language: “a tool” in claim 12 should read “the machine tool" to reflect antecedence for the limitation of “a machine tool” in claim 10.  For the purpose of examination the limitation of “a tool” has been interpreted as “the machine tool”. 

Claim 13, line 2 includes the punctuation error of a missing comma after the limitation of “based on machining command data”.  Suggested claim language: “based on machining command data,”. 

Claim 13 recites the limitation "machining command data" in line 2.  There is sufficient antecedent support for this limitation in parent claim 2 (line 4).  Suggested claim language: “the machining command data”. 

Claim 14, line 13 recites “CNC”. There is no reference to a definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.  

Claim 15, line 15 recites “CNC”. There is no reference to a definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.  

Claim 16, line 16 recites “CNC”. There is no reference to a definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.  

Claim 10, lines 4-5 recites “a machine tool”; and claim 16, line 3 recites “a tool”.  The claims use two different terms for the same limitation.  To avoid ambiguity in the claims a single term should be used for each claim limitation.  Suggested claim language: “a tool” in claim 16 should read “the machine tool" to reflect antecedence for the limitation of “a machine tool” in claim 10.  For the purpose of examination the limitation of “a tool” has been interpreted as “the machine tool”. 

Claim 14, line 3 recites “a machine tool”; and claim 17, line 3 recites “a tool”.  The claims use two different terms for the same limitation.  To avoid ambiguity in the claims a single term should be used for each claim limitation.  Suggested claim language: “a tool” in claim 17 should read “the machine tool" to reflect antecedence for the limitation of “a machine tool” in claim 14.  For the purpose of examination the limitation of “a tool” has been interpreted as “the machine tool”. 

Claim 15, lines 4-5 recites “a machine tool”; and claim 18, line 3 recites “a tool”.  The claims use two different terms for the same limitation.  To avoid ambiguity in the claims a single term should be used for each claim limitation.  Suggested claim language: “a tool” in claim 18 should read “the machine tool" to reflect antecedence for the limitation of “a machine tool” in claim 15.  For the purpose of examination the limitation of “a tool” has been interpreted as “the machine tool”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2020/0117166 A1 (instant application):
The performance management unit 11f manages the machining performance processing (machining processing based on the machining command data) for performing the machining of the product. For example, the performance management unit 11f receives, from the numerical controller of the CNC machine tool 4, a signal indicating that the standby of the CNC machine tool 4 is completed so as to provide an instruction to start the machining based on the machining path generated by the post-processing unit 11d, and receives, from the numerical controller of the CNC machine tool 4, a signal indicating that the machining by the CNC machine tool 4 is completed so as to display the completion of the machining. (pg. 4, par. [0049])

	
	Claim 10 (lines 14-18):
a performance management unit receiving the numerical control command data from the post-processing unit and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the machining path generated by the post-processing unit such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece, 

Claim 14 (lines 12-15):
a performance management step of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece,

Claim 15 (lines 15-18):
a performance management function of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece, 

	In summary, the specification discloses a performance management unit includes a function/step of receiving, from a numerical controller of a CNC machine tool, a signal indicating that a standby of the CNC machine tool is completed to provide an instruction to start machining based on a machining path generated by a post-processing unit.  Hence, the only support for the preceding limitations of a performance management unit receiving the numerical control command data from the post-processing unit in claim 10; a performance management step of receiving the numerical control command data in claim 14; and a performance management function of receiving the numerical control command data in claim 15 is found in the respective claims; i.e. the specification does not support the preceding claim limitations.  

Claims 11-13 and 16, dependent from claim 10, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 10.

Claims 17, dependent from claim 14, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 14.

Claims 18, dependent from claim 15, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 15.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0299488 A1 (hereinafter Ogawa) in view of U.S. Patent Publication No. 2014/0215056 A1 (hereinafter Malakhova) in view of U.S. Patent Publication No. 2001/0000805 A1 (hereinafter Kadono) , U.S. Patent Publication No. 2013/0169208 A1 (hereinafter Tezuka) and U.S. Patent Publication No. 2003/0114945 A1 (hereinafter Hirano).

As per claim 10, Ogawa teaches a machining information recording device (Fig. 1, element 30; i.e. a waveform display device) comprising a processor (pg. 3, par. [0055]; i.e. a computing means such as a personal computer (PC)) and a memory (pg. 3, par. [0056] and Fig. 1, element 37; a data storage unit), the processor (i.e. the personal computer (PC)) comprising: 
a state amount acquisition unit (Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) acquiring a state amount (Fig. 2, element 55; i.e. acquired data of driving axis data and/or various parameters) indicating a state of machining based on machining command data (Fig. 12; i.e. different process steps 1 -5 of program A) for machining that is performed with a machine tool (pg. 3, par. [0054], [0055] and [0062] and Fig. 1, element 20); 
an acquisition condition setting unit (Fig. 1, elements 39 and 40; i.e. data acquisition condition setting unit (Fig. 1, element 39) and multi-data acquisition condition setting unit (Fig. 1, element 40)) setting a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control unit (Fig. 1, element 34; i.e. managed data selection unit unit) which controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition condition set by the acquisition condition setting unit (pg. 3, par. [0057]), 
wherein the machining command data (Fig. 12, elements Process 1-5) includes structured data having a structure (pg. 3, par. [0054], pgs. 4-5, par. [0088] and Fig. 12; i.e. a vertical structure of different process steps 1 -5 of program A), and 
wherein in the acquisition condition setting unit (Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)), the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) can be set for a machining step (pg. 3, par. [0054] and [0058], pg. 4, par. [0086] and [0087] and Fig. 1, element 20; i.e. a machine tool).

Not explicitly taught are a memory that stores a machining program; 
an acquisition condition setting unit setting a state amount acquisition condition based on the state of the machining when the machining is performed;
a post-processing unit generating a machining path based on the machining command data and outputs a numerical control command data indicating the machining path; and 
a performance management unit receiving the numerical control command data from the post-processing unit and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the machining path generated by the post-processing unit such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece,
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method. 

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of an acquisition condition setting unit (Fig. 1, element 105; i.e. processor) setting a state amount acquisition condition (i.e. a sampling rate) for acquiring a state amount based on a state of operation (i.e. a determined state of a physical system per use of condition assessment rules) when operating is performed (pg. 1, par. [0013] and pgs. 3-4, par. [0033] i.e. changing the sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting unit setting a state amount acquisition condition for acquiring a state amount based on a state of operation when operating is performed for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

The combination of Ogawa in view of Malakhova does not expressly teach a memory that stores a machining program; 
a post-processing unit generating a machining path based on the machining command data and outputs a numerical control command data indicating the machining path; and 
a performance management unit receiving the numerical control command data from the post-processing unit and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the machining path generated by the post-processing unit such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece,
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method. 

However Kadono, in an analogous art of a machine tool (pg. 1, par. [0002]), teaches the missing limitations of a memory (Fig. 1, element 18; i.e. motion data storage) that stores a machining program (pg. 4, par. [0044]; i.e. “The motion data storage 18 stores all motion data generated by the motion data generator 17, while each operation unit 24 of the NC machine tool is driven on the basis of received motion data, whereby the workpiece is cut. Here, the motion data generator 17 plays a role as an executing unit as set forth in claim 7.”); 
a post-processing unit (Fig. 1, element 13; i.e. a tool path generator) generating a machining path (i.e. “… a process unit to sequentially generate tool path data …”) and outputs a numerical control command data indicating a machining path (pg. 4, par. [0044]; i.e. “Here, generated tool path data is transmitted to the tool path data storage 14 and the data generation monitor 15 in order.”); and 
a performance management unit (Fig. 1, element 17; i.e. a motion data generator) receiving the numerical control command data from the post-processing unit (pg. 4, par. [0044]; i.e. “Here, generated tool path data is transmitted to the tool path data storage 14 and the data generation monitor 15 in order. … The data generation monitor 15 is a process unit to temporarily keep received tool path data then transmit it to the motion data generator 17 in accordance with a transmission request therefrom.”) and providing a numerical controller (Fig. 1, element 1) of a CNC machine tool with an instruction to start machining based on the machining path generated by the post-processing unit such that the numerical controller (Fig. 1, element 1) controls the CNC machine tool (pg. 2, par. [0017] and [0018] and pg. 3, par. [0033]) to perform the machining of a workpiece (pg. 4, par. [0044] and [0045]; i.e. [0044] – “… each operation unit 24 of the NC machine tool is driven on the basis of received motion data, whereby the workpiece is cut. Here, the motion data generator 17 plays a role as an executing unit as set forth in claim 7.”) for the purpose of machining a workpiece by cutting (pg. 4, par. [0044]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova to include addition of the limitations of a memory that stores a machining program; a post-processing unit generating a machining path and outputs a numerical control command data indicating a machining path; and a performance management unit receiving the numerical control command data from the post-processing unit and providing a numerical controller of a CNC machine tool with an instruction to start machining based on the machining path generated by the post-processing unit such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece to speedily and securely generate and correct a tool path (Kadono: abstract).

The combination of Ogawa in view of Malakhova in further view of Kadono does not teach a post-processing unit generating a machining path based on the machining command data; and 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method. 

	However Tezuka, in analogous art of a machine tool (pg. 2, par. [0033] and Fig. 1, element 1), teaches the missing limitation of a post-processing unit generating a machining path based on machining command data (pg. 2, par. [0036]; i.e. “… the numerical control apparatus 16 includes a command generation unit 17 that generates a corrected position command Pc with respect to each drive axis, per predetermined control cycle.”) for the purpose of generating a corrected command (pg. 2, par. [0036]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono to include addition of the limitation of a post-processing unit generating a machining path based on machining command data to provide a simplistic method of performing a servo adjustment (Tezuka: pg. 1, par. [0011] and pg. 3, par. [0050]).

The combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method. 

	However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitation of machining command data (i.e. machining information) includes structured data having a hierarchical structure (pg. 10, par. [0099] and Fig. 14; i.e. a sequential NC machining program module for each machining step information), the hierarchical structure being constituted by working steps (pg. 3, par. [0045] and pg. 10, par. [0099]; i.e. machining step information), and the working steps include at least a machined shape (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] - “… shape information concerning … a machined portion to be formed by the respective unit machining operation …”) and a machining method (pg. 3, par. [0046] and pg. 10, par. [0099]; i.e. machining property information) for the purpose of automatically generating an NC machining program (pg. 10, par. [0099]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitation of machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working, and the working steps include at least a machined shape and a machining method to easily generate information (Hirano: pg. 1, par. [0010]).

As per claim 11, Ogawa teaches the acquisition condition setting unit sets (Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) as the state amount acquisition condition, at least any one of the state amount (Fig. 2, element 55; i.e. acquired data) which is acquired in the machining step (Fig. 1, element 20) included in the machining and a sampling cycle (Fig. 2, element 54) for acquiring the state amount (pg. 2, par. [0052] and pg. 3, par. [0058] and [0062]).

Ogawa does not expressly teach the acquisition condition setting unit sets to change, based on the state of the machining, as the state amount acquisition condition, at least any one of the state amount which is acquired in the machining step included in the machining and a sampling cycle for acquiring the state amount.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of the acquisition condition setting unit (Fig. 1, element 105; i.e. the processor) sets to change, based on the state of the operation (i.e. a determined state of a physical system per use of condition assessment rules), as the state amount acquisition condition, a sampling cycle for acquiring a state amount (pgs. 3-4 par. [0033]; i.e. changing a sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of the acquisition condition setting unit sets to change, based on the state of the operation, as the state amount acquisition condition, a sampling cycle for acquiring a state amount for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

As per claim 12, Ogawa does not expressly teach the machining information recording device according to claim 10, wherein when details of the machining step included in the machining satisfy a preset condition, the acquisition condition setting unit sets, as the state amount acquisition condition, the state amount acquired in the machining step, and 
wherein the details include a feature indicating the machined shape and a tool to be used.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of the operation satisfies a preset condition (i.e. the condition assessment rules), the acquisition condition setting unit (Fig. 1, element 105; i.e. the processor) sets, as the state amount acquisition condition (i.e. the sampling rate), the state amount (i.e. the determined state) acquired in a machining step (pgs. 3-4, par. [0028] and [0033] and Fig. 2, element 220; par. [0028] – “… physical system 220 is a hydro turbine generator. In alternative embodiments, physical system may include, without limitation, wind turbines, electrical equipment, reciprocating compressors, turbomachinery, oil and/or gas refineries, petroleum processing systems, or any other physical system capable of being monitored by computer-implemented system 200.”) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of the operation satisfies a preset condition, the acquisition condition setting unit sets, as the state amount acquisition condition, the state amount acquired in a machining step for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

The combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach details of the machining step included in the machining, and 
wherein the details include a feature indicating the machined shape and a tool to be used.

However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitations of details of a machining step included in the machining (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. par. [0046] - “… shape information concerning a machined portion to be formed by the respective unit machining operation … The machining property information 255 may include items such as dimensional tolerance, a tool model name, an assigned machine, cutting conditions and process cycles.”), and 
wherein the details include a feature indicating the machined shape (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. par. [0046] - “… shape information concerning a machined portion to be formed by the respective unit machining operation …”) and a tool to be used (pg. 3, par. [0046] and pg. 10, par. [0099]; i.e.; par. [0046] - “The machining property information 255 may include items such as dimensional tolerance, a tool model name, an assigned machine, cutting conditions and process cycles.”) for the purpose of automatically generating an NC machining program (pg. 10, par. [0099]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitations of details of a machining step included in the machining, and wherein the details include a feature indicating the machined shape to easily generate information (Hirano: pg. 1, par. [0010]).

As per claim 13, Ogawa teaches the acquisition condition setting unit (Fig. 1, element 40; i.e. the multi-data acquisition condition setting unit) sets, based on machining command data (Fig. 12; i.e. the different process steps 1 -5 of program A) the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. the disparate data acquisition start triggers, the data acquisition end triggers and the sampling periods for each of P1-P5 corresponding to the different process steps of the processing program A) for acquiring the state amount (Figs 6-10, element 55; i.e. the acquired data of P1-P5) in the machining step included in the machining before the machining is performed (pgs. 4-5, par. [0086] and [0088]; i.e. when setting of the setting conditions ends, the processing program A is executed).

As per claim 14, Ogawa teaches a machining information recording method comprising: 
a state amount acquisition step of acquiring (per Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) a state amount indicating a state of machining based on machining command data (Fig. 12; i.e. different process steps 1 -5 of program A) for machining that is performed with a machine tool (pg. 3, par. [0054] and [0055] and Fig. 1, element 20); 
an acquisition condition setting step of setting (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control step of controlling (per Fig. 1, element 34; i.e. managed data selection unit unit) the acquisition of the state amount in the state amount acquisition step based on the state amount acquisition condition set in the acquisition condition setting step (pg. 3, par. [0057]);
wherein the machining command data (Fig. 12, elements Process 1-5) includes structured data having a structure (pg. 3, par. [0054], pgs. 4-5, par. [0088] and Fig. 12; i.e. a vertical structure of different process steps 1 -5 of program A), and
wherein in the acquisition condition setting step (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)), the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) can be set for a machining step (pg. 3, par. [0054] and [0058], pg. 4, par. [0086] and [0087] and Fig. 1, element 20; i.e. a machine tool).

Not explicitly taught are an acquisition condition setting step of setting a state amount acquisition condition for acquiring the state amount based on the state of the machining when the machining is performed;
a post-processing step of generating a machining path based on the machining command data and outputting a numerical control command data indicating the machining path; and 
a performance management step of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start the machining3Application No. 16/597,154Docket No.010000-FA0237 based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece, 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method.
However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of an acquisition condition setting step of setting (pg. 3, par. [0033] and per Fig. 1, element 105; i.e. a processor) a state amount acquisition condition (i.e. a sampling rate) for acquiring a state amount  based on a state of operation (i.e. a determined state of a physical system per use of condition assessment rules) when operating is performed (pg. 1, par. [0013] and pgs. 3-4, par. [0033] i.e. changing the sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting step of setting a state amount acquisition condition for acquiring a state amount  based on a state of operation when operating is performed for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

The combination of Ogawa in view of Malakhova does not expressly teach a post-processing step of generating a machining path based on the machining command data and outputting a numerical control command data indicating the machining path; and 
a performance management step of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start the machining3Application No. 16/597,154Docket No.010000-FA0237 based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece, 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method.

However Kadono, in an analogous art of a machine tool (pg. 1, par. [0002]), teaches the missing limitations of a post-processing step of generating a machining path (i.e. “… a process unit to sequentially generate tool path data …”) and outputting a numerical control command data indicating the machining path (pg. 4, par. [0044]; i.e. “Here, generated tool path data is transmitted to the tool path data storage 14 and the data generation monitor 15 in order.”); and 
a performance management step of receiving the numerical control command data (pg. 4, par. [0044]; i.e. “Here, generated tool path data is transmitted to the tool path data storage 14 and the data generation monitor 15 in order. … The data generation monitor 15 is a process unit to temporarily keep received tool path data then transmit it to the motion data generator 17 in accordance with a transmission request therefrom.”) and providing a numerical controller (Fig. 1, element 1) of a CNC machine tool with an instruction to start machining3Application No. 16/597,154Docket No.010000-FA0237 based on the generated machining path such that the numerical controller (Fig. 1, element 1) controls the CNC machine tool (pg. 2, par. [0017] and [0018] and pg. 3, par. [0033]) to perform the machining of a workpiece (pg. 2, par. [0017] and [0018] and pg. 3, par. [0033]) to perform the machining of a workpiece (pg. 4, par. [0044] and [0045]; i.e. [0044] – “… each operation unit 24 of the NC machine tool is driven on the basis of received motion data, whereby the workpiece is cut. Here, the motion data generator 17 plays a role as an executing unit as set forth in claim 7.”) for the purpose of machining a workpiece by cutting (pg. 4, par. [0044]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova to include addition of the limitations of a post-processing step of generating a machining path and outputting a numerical control command data indicating the machining path; and a performance management step of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start machining3Application No. 16/597,154Docket No.010000-FA0237 based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece to speedily and securely generate and correct a tool path (Kadono: abstract).

The combination of Ogawa in view of Malakhova in further view of Kadono does not teach a post-processing step of generating a machining path based on the machining command data; and 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method.

However Tezuka, in analogous art of a machine tool (pg. 2, par. [0033] and Fig. 1, element 1), teaches the missing limitation of a post-processing step of generating a machining path based on machining command data (pg. 2, par. [0036]; i.e. “… the numerical control apparatus 16 includes a command generation unit 17 that generates a corrected position command Pc with respect to each drive axis, per predetermined control cycle.”) for the purpose of generating a corrected command (pg. 2, par. [0036]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono to include addition of the limitation of a post-processing step of generating a machining path based on machining command data to provide a simplistic method of performing a servo adjustment (Tezuka: pg. 1, par. [0011] and pg. 3, par. [0050]).

The combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method.

However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitation of machining command data (i.e. machining information) includes structured data having a hierarchical structure (pg. 10, par. [0099] and Fig. 14; i.e. a sequential NC machining program module for each machining step information), the hierarchical structure being constituted by working steps (pg. 3, par. [0045] and pg. 10, par. [0099]; i.e. machining step information), and the working steps include at least a machined shape (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] - “… shape information concerning … a machined portion to be formed by the respective unit machining operation …”) and a machining method (pg. 3, par. [0046] and pg. 10, par. [0099]; i.e. machining property information) for the purpose of automatically generating an NC machining program (pg. 10, par. [0099]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitation of machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method to easily generate information (Hirano: pg. 1, par. [0010]).

As per claim 15, Ogawa teaches a non-transitory computer readable medium recording a program that instructs a computer to realize: 
a state amount acquisition function (per Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) of acquiring a state amount (Fig. 2, element 55; i.e. acquired data of driving axis data and/or various parameters) indicating a state of machining based on machining command data (Fig. 12; i.e. different process steps 1 -5 of program A) for machining that is performed with a machine tool (pg. 3, par. [0054], [0055] and [0062] and Fig. 1, element 20); 
an acquisition condition setting function (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) of setting a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control function (per Fig. 1, element 34; i.e. managed data selection unit unit) of controlling the acquisition of the state amount in the state amount acquisition function based on the state amount acquisition condition set in the acquisition condition setting function (pg. 3, par. [0057]), 
wherein the machining command data (Fig. 12, elements Process 1-5) includes structured data having a hierarchical structure (Fig. 12; i.e. the vertical structure of each process 1-5 one after another), and when the machining is performed, machining units (Fig. 12; i.e. different process steps 1 -5 of program A) which are made to correspond to a machined shape, a machining method, a tool and the like are provided as constituent elements.”) which are made to correspond to at least one of a machining method (Fig. 12, element Program A), a tool used (Fig. 1, element 20) are provided as constituent elements (pg. 3, par. [0054] and pgs. 4-5, par. [0088]), and 
wherein in the acquisition condition setting function (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)), the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) can be set for each of the machining units (pg. 3, par. [0054] and [0058], pg. 4, par. [0086] and [0087], Fig. 1, element 20 and Fig. 12, element Program A).
Not explicitly taught is an acquisition condition setting function of setting a state amount acquisition condition for acquiring the state amount based on the state of the machining when the machining is performed; 
a post-processing function of generating a machining path based on the machining command data and outputting a numerical control command data indicating the machining path; and 
a performance management function of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece, 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps4Application No. 16/597,154 Docket No.010000-FA0237include at least a machined shape and a machining method.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of an acquisition condition setting function of setting (pg. 3, par. [0033] and per Fig. 1, element 105; i.e. a processor) a state amount acquisition condition (i.e. a sampling rate) for acquiring a state amount based on a state of operation (i.e. a determined state of a physical system per use of condition assessment rules) when operating is performed (pg. 1, par. [0013] and pgs. 3-4, par. [0033] i.e. changing the sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting function of setting a state amount acquisition condition for acquiring a state amount based on a state of operation when operating is performed for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

The combination of Ogawa in view of Malakhova does not expressly teach a post-processing function of generating a machining path based on the machining command data and outputting a numerical control command data indicating the machining path; and 
a performance management function of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start the machining based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece, 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps4Application No. 16/597,154 Docket No.010000-FA0237include at least a machined shape and a machining method.

However Kadono, in an analogous art of a machine tool (pg. 1, par. [0002]), teaches the missing limitations of a post-processing function of generating a machining path (i.e. “… a process unit to sequentially generate tool path data …”) and outputting a numerical control command data indicating the machining path (pg. 4, par. [0044]; i.e. “Here, generated tool path data is transmitted to the tool path data storage 14 and the data generation monitor 15 in order.”); and 
a performance management function of receiving the numerical control command data (pg. 4, par. [0044]; i.e. “Here, generated tool path data is transmitted to the tool path data storage 14 and the data generation monitor 15 in order. … The data generation monitor 15 is a process unit to temporarily keep received tool path data then transmit it to the motion data generator 17 in accordance with a transmission request therefrom.”) and providing a numerical controller (Fig. 1, element 1) of a CNC machine tool with an instruction to start machining based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece (pg. 2, par. [0017] and [0018] and pg. 3, par. [0033]) to perform the machining of a workpiece (pg. 4, par. [0044] and [0045]; i.e. [0044] – “… each operation unit 24 of the NC machine tool is driven on the basis of received motion data, whereby the workpiece is cut. Here, the motion data generator 17 plays a role as an executing unit as set forth in claim 7.”) for the purpose of machining a workpiece by cutting (pg. 4, par. [0044]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova to include addition of the limitations of a post-processing function of generating a machining path and outputting a numerical control command data indicating the machining path; and a performance management function of receiving the numerical control command data and providing a numerical controller of a CNC machine tool with an instruction to start machining based on the generated machining path such that the numerical controller controls the CNC machine tool to perform the machining of a workpiece to speedily and securely generate and correct a tool path (Kadono: abstract).

The combination of Ogawa in view of Malakhova in further view of Kadono a post-processing function of generating a machining path based on the machining command data; and 
wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps4Application No. 16/597,154 Docket No.010000-FA0237include at least a machined shape and a machining method.

However Tezuka, in analogous art of a machine tool (pg. 2, par. [0033] and Fig. 1, element 1), teaches the missing limitation of a post-processing function of generating a machining path based on machining command data (pg. 2, par. [0036]; i.e. “… the numerical control apparatus 16 includes a command generation unit 17 that generates a corrected position command Pc with respect to each drive axis, per predetermined control cycle.”) for the purpose of generating a corrected command (pg. 2, par. [0036]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono to include addition of the limitation of a post-processing function of generating a machining path based on machining command data to provide a simplistic method of performing a servo adjustment (Tezuka: pg. 1, par. [0011] and pg. 3, par. [0050]).

The combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach wherein the machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps4Application No. 16/597,154 Docket No.010000-FA0237include at least a machined shape and a machining method.

However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitation of machining command data (i.e. machining information) includes structured data having a hierarchical structure (pg. 10, par. [0099] and Fig. 14; i.e. a sequential NC machining program module for each machining step information), the hierarchical structure being constituted by working steps (pg. 3, par. [0045] and pg. 10, par. [0099]; i.e. machining step information), and the working steps include at least a machined shape (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] - “… shape information concerning … a machined portion to be formed by the respective unit machining operation …”) and a machining method (pg. 3, par. [0046] and pg. 10, par. [0099]; i.e. machining property information) for the purpose of automatically generating an NC machining program (pg. 10, par. [0099]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitation of machining command data includes structured data having a hierarchical structure, the hierarchical structure being constituted by working steps, and the working steps include at least a machined shape and a machining method to easily generate information (Hirano: pg. 1, par. [0010]).

As per claim 16, the combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach the working steps further include a pattern of a machining path, a cutting condition, a machine function, and a tool.  

However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitation of the working steps further include a pattern of a machining path (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] - The process cycle refers to information (rules) which specifies a tool movement pattern …”), a cutting condition (The "cutting condition" is a data item indicating the cutting conditions for the corresponding unit machining operation, and includes, for example, the tool rotation and feed rates.”), a machine function (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] – (The process cycle refers to information (rules) which specifies … includes information such as "a tool is fed at a high rate until it reaches the start position of hole machining, and is then fed at a lower rate from that start position to a predetermined depth, and subsequently the feed rate is increased until the tool reaches a depth point where machining process is to be performed and the tool is rotated for a predetermined time while feeding is stopped" and "a movement in which a tool is fed by a predetermined amount and is then slightly retreated is repeated ("woodpecker movement")". ), and a tool (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] – “‘The tool model name’ is identification information for specifying a tool used for the corresponding unit machining operation. … The "assigned machine" is identification information concerning a machine assigned for the unit machining operation. ”).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitation the working steps further include a pattern of a machining path, a cutting condition, a machine function, and a tool to easily generate information (Hirano: pg. 1, par. [0010]).

As per claim 17, the combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach the working steps further include a pattern of a machining path, a cutting condition, a machine function, and a tool.  

However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitation of the working steps further include a pattern of a machining path (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] - The process cycle refers to information (rules) which specifies a tool movement pattern …”), a cutting condition (The "cutting condition" is a data item indicating the cutting conditions for the corresponding unit machining operation, and includes, for example, the tool rotation and feed rates.”), a machine function (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] – (The process cycle refers to information (rules) which specifies … includes information such as "a tool is fed at a high rate until it reaches the start position of hole machining, and is then fed at a lower rate from that start position to a predetermined depth, and subsequently the feed rate is increased until the tool reaches a depth point where machining process is to be performed and the tool is rotated for a predetermined time while feeding is stopped" and "a movement in which a tool is fed by a predetermined amount and is then slightly retreated is repeated ("woodpecker movement")". ), and a tool (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] – “‘The tool model name’ is identification information for specifying a tool used for the corresponding unit machining operation. … The "assigned machine" is identification information concerning a machine assigned for the unit machining operation. ”).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitation the working steps further include a pattern of a machining path, a cutting condition, a machine function, and a tool to easily generate information (Hirano: pg. 1, par. [0010]).

As per claim 18, the combination of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka does not expressly teach the working steps further include a pattern of a machining path, a cutting condition, a machine function, and a tool.  

However Hirano, in an analogous art of a machining tool (pg. 1, par. [0014]), teaches the missing limitation of the working steps further include a pattern of a machining path (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] - The process cycle refers to information (rules) which specifies a tool movement pattern …”), a cutting condition (The "cutting condition" is a data item indicating the cutting conditions for the corresponding unit machining operation, and includes, for example, the tool rotation and feed rates.”), a machine function (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] – (The process cycle refers to information (rules) which specifies … includes information such as "a tool is fed at a high rate until it reaches the start position of hole machining, and is then fed at a lower rate from that start position to a predetermined depth, and subsequently the feed rate is increased until the tool reaches a depth point where machining process is to be performed and the tool is rotated for a predetermined time while feeding is stopped" and "a movement in which a tool is fed by a predetermined amount and is then slightly retreated is repeated ("woodpecker movement")". ), and a tool (pg. 3, par. [0045] and [0046] and pg. 10, par. [0099]; i.e. [0046] – “‘The tool model name’ is identification information for specifying a tool used for the corresponding unit machining operation. … The "assigned machine" is identification information concerning a machine assigned for the unit machining operation. ”).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa in view of Malakhova in further view of Kadono in further view of Tezuka to include addition of the limitation the working steps further include a pattern of a machining path, a cutting condition, a machine function, and a tool to easily generate information (Hirano: pg. 1, par. [0010]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machining and numerical control.
 
U.S. Patent Publication No. 2014/0172151 A1 discloses a numerical control device analyzes a machining program containing one or more unit machining programs and displays a process shape figure obtained by executing the unit machining program.

U.S. Patent Publication No. 2016/0320772 A1 discloses a machining-information management device that manages machining information for a machine tool that machines a workpiece by moving said workpiece relative to a tool and/or moving said tool relative to the workpiece on the basis of a machining program. 

U.S. Patent Publication No. 2019/0129378 A1 discloses more effectively utilizing data related to machining by a machine tool.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117